Exhibit 10.3

 

Execution Version

 

TERM LOAN AND SECURITY AGREEMENT

 

This TERM LOAN AND SECURITY AGREEMENT is entered into as of September 25, 2012
between SUSSER PETROLEUM PARTNERS LP, a Delaware limited partnership (the
“Borrower”), and BANK OF AMERICA, N.A. (the “Lender”).

 

PRELIMINARY STATEMENTS:

 

A.            The Borrower has requested that the Lender provide a term loan
facility, and the Lender has indicated its willingness to lend on the terms and
subject to the conditions set forth herein.

 

B.            Terms not defined herein have the meanings assigned to them in
Exhibit A hereto.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Section 1.                 The Facility.

 

(a)                                 The Commitment.  Subject to the terms and
conditions set forth herein, the Lender agrees to make a (i) single loan to the
Borrower on the Closing Date in an amount up to $180,665,967 (the “Initial
Loan”), and (ii) subject to the satisfaction of the conditions set forth in
Section 2(b), a single additional loan to the Borrower in an amount not to
exceed $0 (the “Subsequent Loan”, and together with the Initial Loan, the
“Loans”).  Notwithstanding anything to the contrary contained herein, in no
event shall the aggregate outstanding principal amount of the Loans exceed
$180,665,967.  Amounts borrowed under this Section 1(a) and repaid or prepaid
may not be reborrowed.  The Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

(b)                                 Borrowings, Conversions, Continuations.  The
Borrower may request that the Loans be (i) made as or converted to Base Rate
Loans by irrevocable notice to be received by the Lender not later than
11:00 a.m. on the Business Day of the borrowing or conversion, or (ii) made or
continued as, or converted to, Eurodollar Rate Loans by irrevocable notice to be
received by the Lender not later than 11:00 a.m. three Business Days prior to
the Business Day of the borrowing, continuation or conversion.  Subject to the
following paragraph, if the Borrower fails to give a notice of conversion or
continuation prior to the end of any Interest Period in respect of a Eurodollar
Rate Loan, the Borrower shall be deemed to have requested that such Loan be
continued as a Eurodollar Loan with a one month interest period.  If the
Borrower requests that a Loan be continued as or converted to a Eurodollar Rate
Loan, but fails to specify an Interest Period with respect thereto, then,
subject to the following paragraph, the Borrower shall be deemed to have
selected an Interest Period of one month with respect to such Loan.  Notices
pursuant to this Section 1(b) may be given by telephone if promptly confirmed in
writing.

 

--------------------------------------------------------------------------------


 

Except as otherwise provided herein, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loan may be converted to or
continued as a Eurodollar Rate Loan without the consent of the Lender.

 

(c)                                  Interest; Computations.  At the option of
the Borrower, the Loans shall bear interest at a rate per annum equal to (i) the
Eurodollar Rate plus the Applicable Rate; or (ii) the Base Rate plus the
Applicable Rate.

 

The Borrower promises to pay interest (i) for any Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, and, if the Interest Period is
longer than three months, on the respective dates that fall every three months
after the beginning of the Interest Period, and (B) on the date of any
conversion of such Loan to a Base Rate Loan, and (ii) for any Base Rate Loan, on
the last Business Day of each calendar quarter.  The Borrower further promises
to pay all accrued and unpaid interest on the Loans on the Maturity Date.

 

If any amount of principal of any Loan is not paid when due (after giving effect
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law.  If any amount (other than principal of any Loan)
payable by the Borrower under any Loan Document is not paid when due (after
giving effect to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Lender, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law.  Upon the request of the Lender, while any Event of Default exists (other
than as set forth in the previous two sentences), the Borrower shall pay
interest on the principal amount of all outstanding Obligations at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law.  Accrued and unpaid interest on past due
amounts shall be payable on demand.

 

All computations of interest for a Base Rate Loan (including a Base Rate Loan
determined by reference to the Eurodollar Rate)  shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).

 

(d)                                 Evidence of Loans.  The Loans and all
payments thereon shall be evidenced by the Lender’s loan accounts and records;
provided, however, that upon the request of the Lender, each of the Loans may be
evidenced by a promissory note in the form of Exhibit B hereto (each, a “Note”),
in addition to such loan accounts and records.  Such loan accounts, records and
Notes shall be conclusive absent manifest error of the amount of the Loans and
payments thereon.  Any failure to record the Loans or payment thereon or any
error in doing so shall not limit or

 

2

--------------------------------------------------------------------------------


 

otherwise affect the obligation of the Borrower to pay any amount owing with
respect to the Loans.

 

(e)                                  Repayment; Payments Generally.  The
Borrower shall repay to the Lender on the Maturity Date the aggregate principal
amount of the Loans outstanding on such date.

 

The Borrower shall make all payments required hereunder not later than 2:00 p.m.
on the date of payment in immediately available funds in Dollars at the office
of the Lender located at Bank of America, N.A., 700 Louisiana, 8th Floor,
Houston, TX 77002 or such other address as the Lender may from time to time
notify the Borrower in writing (the “Lending Office”).  All payments received by
the Lender after 2:00 p.m. shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

If any payment to be made by the Borrower hereunder shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected on computing interest or
fees, as the case may be.

 

All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof.  The
Borrower shall reimburse the Lender, within 10 days after demand, for any taxes
imposed on or withheld from such payments (other than taxes imposed on the
Lender’s income, and franchise taxes imposed on the Lender, by the jurisdiction
under the laws of which the Lender is organized or any political subdivision
thereof).

 

(f)                                   Prepayments.  The Borrower may, upon three
Business Days’ notice, in the case of a Eurodollar Rate Loan, and upon same-day
notice in the case of a Base Rate Loan, prepay the Loans on any Business Day;
provided that, in the case of a prepayment of a Eurodollar Rate Loan, the
Borrower pays all Breakage Costs (if any) associated with such prepayment on the
date of such prepayment.  Prepayments of the Loans must be accompanied by a
payment of interest on the amount so prepaid.  Prepayments of (i) a Eurodollar
Rate Loan must be in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof, and (ii) a Base Rate Loan must be in a principal
amount of at least $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount of the Loans then
outstanding.

 

Section 2.                  Conditions Precedent to the Loans.

 

(a)         The obligation of the Lender to make the Initial Loan hereunder is
subject to satisfaction of the following conditions precedent:

 

3

--------------------------------------------------------------------------------


 

(i)             Receipt by the Lender of the following items, each in form and
substance satisfactory to the Lender:

 

(A)                               executed counterparts of this Agreement and
the Guaranty, duly executed and delivered by each Loan Party that is a party
thereto;

 

(B)                               executed counterparts of each Account Control
Agreement, duly executed and delivered by the Borrower and the applicable
Intermediary;

 

(C)                               if requested by the Lender, a Note evidencing
the Initial Loan executed by the Borrower in favor of the Lender;

 

(D)                               Permitted Collateral with a value of not less
than the Required Collateral Amount, calculated after giving effect to the
making of the Initial Loan on the Closing Date;

 

(E)                                evidence that all action that the Lender may
deem necessary or desirable in order to perfect the Liens created hereunder has
been taken;

 

(F)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party or the General Partner acting on behalf of each Loan
Party as the Lender may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

 

(G)                               such documents and certifications as the
Lender may reasonably require to evidence that each Loan Party is duly organized
or formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

 

(H)                              a favorable opinion of Vinson & Elkins LLP,
counsel to the Loan Parties, addressed to the Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Lender may reasonably
request;

 

(I)                                   a certificate signed by a Responsible
Officer of the Borrower certifying as to the matters set forth in Section
2(a)(ii) below;

 

(J)                                   a certificate from the chief financial
officer of the Borrower attesting to the Solvency of the Borrower and its
Subsidiaries on a

 

4

--------------------------------------------------------------------------------


 

consolidated basis before and after giving effect to the execution and delivery
of the Loan Documents, the making of the Initial Loan on the Closing Date, the
purchase of the Required Collateral Amount as of the Closing Date and the
consummation of the Transactions; and

 

(K)                              all documentation and other information that
the Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” an anti-money laundering rules and regulations,
including the Act.

 

(ii)                    The Specified Representations shall be true and correct
in all respects.

 

(iii)                 The Transactions shall have been completed in accordance
with the terms of the Transfer Documents and applicable Law.

 

(iv)                The “Closing Date” as defined in the Revolving Credit
Agreement shall have occurred or shall occur substantially simultaneously with
the Closing Date.

 

(v)                   The Borrower shall have paid all fees, charges and
disbursements of counsel to the Lender (directly to such counsel if requested by
the Lender) to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Lender).

 

(b)         The obligation of the Lender to make the Subsequent Loan hereunder
is subject to satisfaction of the following conditions precedent:

 

(i)                       The Specified Representations shall be true and
correct in all respects.

 

(ii)                    No Default shall exist, or would result from the making
of such Subsequent Loan or from the application of the proceeds thereof.

 

(iii)                 The Lender shall have received a request for such
Subsequent Loan in accordance with Section 1(b).

 

(iv)                Such Subsequent Loan shall be made on or prior to the date
that is 30 days after the Closing Date.

 

(v)                   The Lender shall have received Permitted Collateral with a
value of not less than the Required Collateral Amount, calculated after giving
effect to the making of the Subsequent Loan.

 

Any request for the Subsequent Loan submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in Sections
2(b)(i) and 2(b)(ii) have been satisfied on and as of the date of the making of
such Subsequent Loan.

 

5

--------------------------------------------------------------------------------


 

Section 3.                  Representations and Warranties.  The Borrower
represents and warrants to the Lender on the Closing Date and on the date, if
any, on which the Subsequent Loan is made, that:

 

(a)                                 Existence, Qualification and Power.  The
Borrower (i) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its organization,
(ii) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (A) own or lease its assets
and carry on its business and (B) execute, deliver and perform its obligations
under the Loan Documents and Transfer Documents to which it is a party and
consummate the Transactions, and (iii) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (ii)(A) or (iii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Authorization; No Contravention.  The
execution, delivery and performance by the Borrower of each Loan Document and
Transfer Document to which it is or is to be a party (i) have been duly
authorized by all necessary organizational action, and (ii) do not and will not
(A) contravene the terms of the Borrower’s certificate of formation or limited
partnership agreement; (B) result in the creation of any Lien (other than the
Lien created pursuant to the Loan Documents), conflict with or result in any
breach or contravention of, or require any payment to be made under (1) any
material note, indenture, credit agreement, security agreement, credit support
agreement, or other similar agreement to which the Borrower is a party or any
Material Contract or (2) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (C) violate any Law applicable to the Borrower or its
property.

 

(c)                                  Governmental Authorization; Other
Consents.  No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Borrower of this Agreement or any
other Loan Document or Transfer Document, or for the consummation of the
Transactions, (ii) the grant by the Borrower of the Liens pursuant to the Loan
Documents, (iii) the perfection or maintenance of the Liens created under the
Loan Documents (including the first priority nature thereof) or (iv) the
exercise by the Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral except for (A) authorizations, approvals, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (B) authorizations, approvals, actions, notices and
filings which are not required by the express terms of the Loan Documents to be
taken or delivered by the Borrower as of the Closing Date.  All applicable
waiting periods in connection with the Transactions have expired without any
action having been taken by any Governmental Authority restraining, preventing
or imposing materially adverse

 

6

--------------------------------------------------------------------------------


 

conditions upon the Transactions or the rights of the Borrower freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by it.

 

(d)                                 Binding Effect.  This Agreement has been,
and each other Loan Document to which the Borrower is a party, when delivered
hereunder, will have been, duly executed and delivered by the Borrower.  This
Agreement constitutes, and each other Loan Document to which the Borrower is a
party when so delivered will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally or by general principles of equity.

 

(e)                                  No Default.  No Default has occurred and is
continuing or would result from the consummation of the Transactions, the
transactions contemplated by this Agreement or any other Loan Document.

 

(f)                                   Margin Regulations; Investment Company
Act.

 

(i)                       The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock. 
None of the proceeds of any Loan will be used by the Borrower or any Subsidiary
to purchase or carry margin stock (within the meaning of Regulation U issued by
the FRB).

 

(ii)                    None of the Borrower, any Person Controlling the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

(g)                                  Solvency.  The Borrower, together with its
Subsidiaries on a consolidated basis, before and after giving effect to the
execution and delivery of the Loan Documents, the making of the Loans, the
purchase of the Required Collateral Amount and the consummation of the
Transactions, is Solvent.

 

(h)                                 Disclosure.  The Borrower has disclosed to
the Lender all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries or any other Loan Party is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other written information (other than
third-party data and information of a general nature made available in any
electronic data room) furnished by or on behalf of the Borrower to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains, as of
the date such information was furnished (or, if such information expressly
relates to an earlier date, such earlier date) any material misstatement of fact
or omits to state any material fact necessary to make

 

7

--------------------------------------------------------------------------------


 

the statements therein, in the light of the circumstances under which they were
made, not misleading taken as a whole; provided that with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that such forecasts are estimates and are subject to
significant uncertainties and contingencies, and that actual results during the
period or periods covered by any such forecasts may differ significantly from
the projected results and such differences may be material).

 

(i)                                     Title to Collateral; No Other Liens. 
The Borrower owns the Collateral free and clear of any and all Liens or claims
of others except for Liens in favor of the Lender created by the Loan
Documents.  No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Lender pursuant to the Loan Documents. 
The Borrower has not granted “control” (within the meaning of the UCC) over
either Collateral Account or any other Collateral to any Person, other than the
Lender.

 

(j)                                    Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement and any other Loan
Document, upon completion of the filing of financing statements describing the
Collateral in the office of the Secretary of State of the State of Delaware, and
the taking of all applicable actions in respect of creation, attachment,
perfection or priority contemplated by Section 4(g) in respect of Collateral in
which a security interest cannot be perfected by the filing of a financing
statement, will constitute valid perfected security interests in all of the
Collateral in favor of the Lender as collateral security for the Obligations,
enforceable in accordance with the terms hereof against all creditors of the
Borrower and any Persons purporting to purchase any Collateral from the Borrower
to the extent provided in the UCC.

 

(k)                                 Required Collateral Amount.  After giving
effect to the Loans, the aggregate value of Permitted Collateral held in the
Collateral Accounts is greater than or equal to the Required Collateral Amount.

 

(l)                                     Borrower’s Legal Name; Jurisdiction of
Organization; Chief Executive Office; Taxpayer Identification Number.  The
Borrower’s exact legal name is set forth on the signature page hereof.  The
Borrower’s jurisdiction of organization, type of organization, identification
number from the jurisdiction of organization, U.S. taxpayer identification
number and the location of the Borrower’s chief executive office or sole place
of business are specified on Schedule I hereto.

 

Section 4.                  Affirmative Covenants.  So long as principal of and
interest on the Loans or any other amount payable hereunder or under any other
Loan Document remains unpaid or unsatisfied, the Borrower shall:

 

(a)                                 Financial Statements.  Deliver to the
Lender, in form and detail satisfactory to the Lender:

 

8

--------------------------------------------------------------------------------


 

(i)                       as soon as available, but in any event within 90 days
after the end of each fiscal year of the Borrower, a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, changes in partnership
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

 

(ii)                    beginning with the fiscal quarter ending December 31,
2012, as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, changes in partnership equity, and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, partnership equity and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

 

As to any information contained in materials furnished pursuant to
Section 4(b)(ii), the Borrower shall not be separately required to furnish such
information under Section 4(a)(i) or 4(a)(ii) above, but the foregoing shall not
be in derogation of the obligation of the Borrower to furnish the information
and materials described in Sections 4(a)(i) and 4(a)(ii) above at the times
specified therein.  Additionally, the Borrower shall not be separately required
to deliver the information or materials under Section 4(a)(i) or 4(a)(ii) to the
extent such information or materials have previously been delivered to the
Administrative Agent if the Lender is the Administrative Agent at the time of
such delivery.

 

(b)                                 Certificates; Other Information.  Deliver to
Lender, in form and detail satisfactory to the Lender:

 

(i)                       concurrently with the delivery of the financial
statements referred to in Sections 4(a)(i) and 4(a)(ii), a duly completed
certificate, in form and substance satisfactory to the Lender, signed by a
Responsible Officer of the Borrower and certifying that no Default or Event of
Default has occurred and is continuing;

 

9

--------------------------------------------------------------------------------


 

(ii)                    promptly after the same are available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders, partners or members (or the equivalent of any thereof)
of any Loan Party, and copies of all annual, regular, periodic and special
reports and registration statements which the Borrower or any of its
Subsidiaries may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the Lender
pursuant hereto;

 

(iii)                 promptly after the furnishing or receipt thereof,
(A) copies of any material statement or report furnished to any holder of debt
securities in a principal amount greater than $12,500,000 of any Loan Party or
of any of its Subsidiaries, or (B) any notice received from any holder of debt
securities in a principal amount greater than $12,500,000 of any Loan Party or
of any of its Subsidiaries, pursuant to the terms of any indenture, loan or
credit or similar agreement, in each case, regarding or related to any material
breach or default by any Loan Party or any of its Subsidiaries or any change of
control (as defined in such agreement); and

 

(iv)                promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary of the Borrower, or compliance with the terms of the Loan Documents,
as the Lender may from time to time reasonably request.

 

Documents required to be delivered (a) pursuant to Section 4(a)(i) or
4(a)(ii) or Section 4(b)(ii) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered to the Lender on the date
on which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address
susserpetroleumpartners.com; and (b) pursuant to Section 4(b) (other than
Section 4(b)(i) or (iv)) shall be deemed to have been delivered to the Lender on
the date on which such documents are delivered to the Administrative Agent if
the Lender is the Administrative Agent at the time of such delivery.

 

(c)          Notices.  Promptly notify the Lender:

 

(i)                       of the occurrence of any Default; and

 

(ii)                    of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect.

 

Each notice pursuant to this Section 4(c) shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 4(c)(i) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

(d)                                 Preservation of Existence, Etc.  (i) 
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction

 

10

--------------------------------------------------------------------------------


 

of its organization; (ii) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (iii) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

(e)                                  Use of Proceeds.  Use the proceeds of the
Loans solely to make payments to the Guarantor and certain of its Subsidiaries
to finance, in part, the Borrower’s acquisition of the Contributed Assets.

 

(f)                                   Required Collateral Amount.

 

(i)                      The Borrower shall maintain the Collateral Accounts at
all times that any portion of the Loans shall remain outstanding.

 

(ii)                   The Borrower shall, at all times, maintain Permitted
Collateral in the Collateral Accounts with an aggregate value greater than or
equal to 98% of the outstanding principal amount of the Loans (the “Required
Collateral Amount”).

 

(iii)                If, at any time, the Required Collateral Amount exceeds the
aggregate value of Permitted Collateral held in the Collateral Accounts, the
Borrower shall immediately deposit additional Permitted Collateral into one or
both of the Collateral Accounts to eliminate such excess.  In accordance with
the terms of the Account Control Agreements, the Borrower shall direct the
investment of items deposited into the Collateral Accounts; provided, that the
Borrower shall not be permitted to Dispose of any Collateral except pursuant to
Section 4(f)(iv).  The Borrower shall treat all income, gains or losses from the
investment of items in the Collateral Accounts as its own income or loss, and
the Lender shall have no liability for any such gain or loss.

 

(iv)               Upon any prepayment of the Loans, the Borrower shall be
permitted to liquidate and/or withdraw Collateral from the Collateral Accounts
in an amount up to such prepayment; provided, that after such withdrawal, the
aggregate value of Permitted Collateral held in the Collateral Accounts shall be
greater than or equal to the Required Collateral Amount, as calculated after
giving effect of such prepayment of the Loans.  In the event that the Borrower
shall elect to make such a withdrawal or request, the Lender shall direct the
applicable Intermediary to liquidate the applicable Collateral and remit the
proceeds to the Borrower.

 

(v)                  If, at the end of any fiscal quarter of the Borrower, the
aggregate value of Permitted Collateral held in the Collateral Accounts exceeds
102% of the principal amount of the Loans outstanding at such time, then, upon
the request of the Borrower, provided no Default or Event of Default has
occurred and is continuing, the Lender shall direct the applicable Intermediary
to pay and

 

11

--------------------------------------------------------------------------------


 

transfer to the Borrower cash, to the extent available, in the applicable
Collateral Account in an amount equal to such excess.

 

(g)                                  Perfection of Security Interest in
Collateral.  The Borrower shall maintain the security interests created by the
Loan Documents as perfected first priority security interests subject to no
other Liens, and shall defend such security interests against the claims and
demands of all Persons.  The Borrower further agrees to take all action
reasonably requested by the Lender to insure the attachment, perfection and
priority of, and the ability of the Lender to enforce in accordance with the
Loan Documents and under applicable Law, the security interest in any and all of
the Collateral, including, without limitation, (i) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the UCC, to the extent, if any, that the Borrower’s signature thereon is
required therefor; and (ii) complying with any provision of any statute, law,
regulation or treaty of the United States, including the Uniform Commercial Code
of any applicable jurisdictions as to any Collateral if compliance with such
provision is a condition to the attachment, perfection or priority of, or the
ability of the Lender to enforce, the security interest in such Collateral.  If
any of the Collateral consists of certificated securities (as defined in the
UCC), the Borrower shall immediately deliver the same to the applicable
Intermediary, accompanied by such instruments of transfer or assignment duly
executed in blank as the Lender or such Intermediary may from time to time
specify (and any such certificated securities shall not be included in any
determination of whether the aggregate value of Permitted Collateral held in the
Collateral Accounts is equal to or greater than the Required Collateral Amount
until such securities and instruments of transfer or assignment are so delivered
to the applicable Intermediary).

 

(h)                                 Further Assurances.  Promptly upon request
by the Lender, (i) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Lender may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable Law, subject any Collateral to the Liens now or hereafter intended to
be covered by any of the Loan Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Loan Documents and any of the Liens
intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Lender the
rights granted or now or hereafter intended to be granted to the Lender under
any Loan Document or under any other instrument executed in connection with any
Loan Document to which any Loan Party is or is to be a party.

 

Section 5.                  Negative Covenants.  So long as principal of and
interest on the Loans or any other amount payable hereunder or under any other
Loan Document remains unpaid or unsatisfied, the Borrower shall not:

 

12

--------------------------------------------------------------------------------


 

(a)                                 Use of Proceeds.  Use the proceeds of any
Loan, directly or indirectly, immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

(b)                                 Liens.  Create, incur, assume or suffer to
exist any Lien upon any of the Collateral, whether now owned or hereafter
acquired, other than the Lien created in favor of the Lender pursuant to the
Loan Documents.

 

(c)                                  Disposition of Collateral.  Make any
Disposition of Collateral or enter into any agreement to make any Disposition of
Collateral, except as expressly permitted by Section 4(f)(iv).

 

(d)                                 Burdensome Agreements.  Enter into or permit
to exist any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability of the Borrower to create, incur, assume or
suffer to exist Liens on the Collateral.

 

(e)                                  Change in Name, etc.  Except upon 30 days’
prior written notice to the Lender (or such lesser period to which the Lender
may agree in writing), (i) change its type of organization, jurisdiction of
organization or other legal structure, (ii) change its organizational number if
it has one, or (iii) change its name.  Promptly following such notice to the
Lender, the Borrower shall deliver to the Lender all additional approved
financing statements and other executed documents reasonably requested by the
Lender to maintain the validity, perfection and priority of the security
interests provided for or required herein or in any other Loan Document.

 

Section 6.                  Security.

 

(a)                                 Grant of Security.  To secure the prompt
payment in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, the Borrower hereby grants to the
Lender, a continuing security interest in, and a right to set off against, any
and all right, title and interest of the Borrower in and to the Collateral
Accounts, all other amounts maintained in the Collateral Accounts and all other
Collateral.

 

(b)                                 Exercise of Remedies.  Upon the occurrence
and during the continuance of an Event of Default, the Lender may, at the
Lender’s option, exercise all the rights and remedies of a secured party under
the UCC or otherwise available to the Lender under applicable Law.

 

(c)                                  Application of Proceeds.  Unless otherwise
specified herein, any cash proceeds received by the Lender from the sale of,
collection of, or other realization upon any part of the Collateral or any other
amounts received by the Lender hereunder may be, at the discretion of the Lender
(i) held by the Lender as cash collateral for the Obligations or (ii) applied to
the Obligations in such order as the Lender may determine.  Any surplus cash
collateral or cash proceeds held by the Lender after

 

13

--------------------------------------------------------------------------------


 

payment in full of the Obligations shall be paid over to the Borrower or to
whomever may be lawfully entitled to receive such surplus.

 

(d)                                 Reinstatement.  The obligations of the
Borrower under this Section 6 shall continue to be effective or automatically be
reinstated, as the case may be, if at any time payment of any of the Obligations
is rescinded or otherwise must be restored or returned by the Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any other obligor or otherwise, all as though such payment had not
been made.

 

Section 7.                  Events of Default.  The following are “Events of
Default”:

 

(a)                                 The Borrower or any other Loan Party fails
to (i) pay when and as required to be paid herein, any amount of principal of
the Loans or, or (ii) pay within three days after the same becomes due, any
interest on the Loans or any fee due hereunder, or (iii) pay within five days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)                                 The Borrower fails to perform or observe any
term, covenant or agreement contained in any of 4(d), 4(e), 4(f) or Section 5;

 

(c)                                  Any Loan Party fails to perform or observe
any other covenant or agreement contained in (i) Sections 4(a), 4(b)(i),
4(b)(iii) or 4(c) of this Agreement and such failure continues for 10 days after
the earlier to occur of (A) notice thereof from the Lender to the Borrower or
(B) a Responsible Officer of the Borrower becomes aware of any such failure or
(ii) any covenant (not specified in clause (i) above or in Sections 7(a) or
7(b) above) in any Loan Document on its part to be performed or observed and
such failure continues for 30 days after the earlier to occur of (A) notice
thereof from the Lender to the Borrower or (B) a Responsible Officer of the
Borrower becomes aware of any such failure; or

 

(d)                                 (i) Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith that does not have a
materiality or Material Adverse Effect qualification shall be incorrect or
misleading in any material respect when made or deemed made or (ii) any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that has a materiality or Material Adverse Effect qualification shall be
incorrect or misleading in any respect when made or deemed made; or

 

(e)                                  There occurs any “Event of Default” as such
term is defined in the Revolving Credit Agreement (or, if the Revolving Credit
Agreement has ceased to be in effect, there occurs any event or there exists any
circumstance that would have constituted an “Event of Default” under and as
defined in the Revolving Credit Agreement were such Revolving Credit then in
effect); or

 

14

--------------------------------------------------------------------------------


 

(f)                                   Any Loan Party institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                  (i) Any Loan Party becomes unable or admits
in writing its inability or fails generally to pay its debts as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of any such
Person and is not released, vacated or fully bonded within 30 days after its
issue or levy; or

 

(h)                                 There is entered against any Loan Party
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $12,500,000 (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the potential claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

(i)                                     Any provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

(j)                                    The Lender shall cease to have a valid,
perfected, first priority Lien on the Collateral for any reason; or

 

(k)                                 A Change of Control occurs.

 

Upon the occurrence of an Event of Default, the Lender may (i) declare all sums
outstanding hereunder and under the other Loan Documents, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any

 

15

--------------------------------------------------------------------------------


 

kind or character, all of which are hereby expressly waived, and (ii) liquidate
the Collateral and apply the proceeds thereof to repay the Loans then
outstanding;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of the outstanding Loan and all
interest and other amounts as aforesaid shall automatically become due and
payable, without further act of the Lender.

 

Section 8.                  Yield Protection and Illegality.

 

(a)                                 The Borrower shall be obligated to pay to
the Lender all Breakage Costs.

 

(b)                                 If the Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of the
Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower, (i)
any obligation of the Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of the Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
the Lender shall, if necessary to avoid such illegality, be determined by the
Lender without reference to the Eurodollar Rate component of the Base Rate, in
each case until the Lender notifies the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(A) the Borrower shall, upon demand from the Lender, prepay or, if applicable,
convert any Eurodollar Rate Loan to a Base Rate Loan (the interest rate on which
Base Rate Loan shall, if necessary to avoid such illegality, be determined by
the Lender without reference to the Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if the Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain such Eurodollar
Rate Loans and (B) if such notice asserts the illegality of the Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Lender shall during the period of such suspension compute the Base Rate without
reference to the Eurodollar Rate component thereof until the Lender determines
that it is no longer illegal for the Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

(c)                                  If the Lender determines, in its sole
discretion, that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (i) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (ii)
adequate and reasonable means do not exist for

 

16

--------------------------------------------------------------------------------


 

determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (iii) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to the Lender of funding such Loan, the Lender will promptly so
notify the Borrower.  Thereafter, (A) the obligation of the Lender to make or
maintain a Eurodollar Rate Loan shall be suspended, and (B) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Lender revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
a Eurodollar Rate Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

 

(d)                                 If any Change in Law shall:

 

(i)                      impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, the Lender,

 

(ii)                   subject the Lender to any taxes (other than taxes imposed
on the Lender’s income, and franchise taxes imposed on the Lender by the
jurisdiction under the laws of which the Lender is organized or any political
subdivision thereof) on its loans, loan principal, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

 

(iii)                impose on the Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by the Lender,

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender (whether of principal, interest or any
other amount) then, upon request of the Lender, the Borrower will pay to the
Lender such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

 

(e)                                  If the Lender determines that any Change in
Law affecting the Lender or its Lending Office or the Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s holding company, if any, as a consequence of this Agreement, the
commitment of the Lender hereunder or the Loans made by the Lender to a level
below that which the Lender or the Lender’s holding company could have achieved
but for such Change in Law (taking into consideration the Lender’s policies and
the policies of the Lender’s holding company with respect to capital adequacy),
then from time to time the

 

17

--------------------------------------------------------------------------------


 

Borrower will pay to the Lender such additional amount or amounts as will
compensate the Lender or the Lender’s or the Lender’s holding company for any
such reduction suffered.

 

(f)                                   A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in Section 8(d) or 8(e) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay to the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(g)                                  Failure or delay on the part of the Lender
to demand compensation pursuant to the foregoing provisions of Section 8(d) or
8(e) shall not constitute a waiver of the Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate the
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(h)                                 All of the Borrower’s obligations under this
Section 8 shall survive termination of this Agreement and repayment of the
Obligations.

 

Section 9.                  Miscellaneous.

 

(a)                                 All financial computations required under
this Agreement shall be made, and all financial information required under this
Agreement shall be prepared, in accordance with GAAP.

 

(b)                                 Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

 

(c)                                  Any definition of or reference to any
agreement, instrument or other document shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document).

 

(d)                                 No amendment or waiver of any provision of
this Agreement or of any other Loan Document and no consent by the Lender to any
departure therefrom by the Borrower shall be effective unless such amendment,
waiver or consent shall be in writing and signed by a duly authorized officer of
the Lender, and any such amendment, waiver or consent shall then be effective
only for the period and on the conditions and for the specific instance
specified in such writing.  No failure or delay by the Lender in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof

 

18

--------------------------------------------------------------------------------


 

preclude any other or further exercise thereof or the exercise of any other
rights, power or privilege.

 

(e)                                  Except as otherwise expressly provided
herein, notices and other communications to each party provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by facsimile to the address provided from time to time by such
party.  Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). 
Notwithstanding anything to the contrary contained herein, all notices (by
whatever means) to the Lender pursuant to Section 1(b) hereof shall be effective
only upon receipt.  Any notice or other communication permitted to be given,
made or confirmed by telephone hereunder shall be given, made or confirmed by
means of a telephone call to the intended recipient at the number specified in
writing by such Person for such purpose, it being understood and agreed that a
voicemail message shall in no event be effective as a notice, communication or
confirmation hereunder.

 

(f)                                   The Lender shall be entitled to rely and
act upon any notices (including telephonic notices of borrowings, conversions
and continuations) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify each Indemnitee from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other communications with the Lender may be recorded
by the Lender, and the Borrower hereby consents to such recording.

 

(g)                                  This Agreement shall inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Borrower may not assign its rights and obligations hereunder without the
prior written consent of the Lender.  The Lender may at any time (i) assign all
or any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, provided that no such consent shall be required if the
assignment is to an Affiliate of the Lender or if an Event of Default exists,
(ii) grant to any other Person participating interests in all or part of its
rights and obligations hereunder without notice to the Borrower, and
(iii) pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under the Notes, if any) to secure obligations
of the Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank (provided that no such pledge or assignment referred to in
this clause (iii) shall release the Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for the Lender as a party hereto). 
The Borrower agrees to execute any documents reasonably

 

19

--------------------------------------------------------------------------------


 

requested by the Lender in connection with any assignment referred to in the
foregoing clause (i).  All information provided by or on behalf of the Borrower
to the Lender or its Affiliates may be furnished by the Lender to its Affiliates
and to any actual or proposed assignee or participant.

 

(h)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Lender and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Lender), in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all and documented out of pocket expenses incurred by the
Lender (including the fees, charges and disbursements of any counsel for the
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loan.

 

(i)                                     The Borrower shall indemnify the Lender
and its Related Parties (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Loan Party or any of its
Subsidiaries) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or the administration of this Agreement and the
other Loan Documents, (ii) the Loans or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by either Loan Party or any
of its Subsidiaries, or any Environmental Liability arising with respect to
either Loan Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party or Subsidiary thereof, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if

 

20

--------------------------------------------------------------------------------


 

the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(j)                                    To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(k)                                 All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.

 

(l)                                     The agreements in this Section and the
indemnity provisions of Section 9(i) shall survive the termination of this
Agreement and the repayment, satisfaction or discharge of the Obligations.

 

(m)                             To the extent that any payment by or on behalf
of the Borrower is made to the Lender, or the Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then to
the extent of such recovery, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred.

 

(n)                                 If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

21

--------------------------------------------------------------------------------


 

(o)                                 All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof.  Such representations and warranties
have been or will be relied upon by the Lender, regardless of any investigation
made by the Lender or on its behalf and notwithstanding that the Lender may have
had notice or knowledge of any Default at the time of the making of any Loan,
and shall continue in full force and effect as long as the Loans or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 

(p)                                 This Agreement may be executed in one or
more counterparts, and each counterpart, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

 

(q)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(r)                                    THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY OF ITS RELATED
PARTIES IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION

 

22

--------------------------------------------------------------------------------


 

OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(s)                                   EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN SECTION 9(R).  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(t)                                    EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9(E).  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(u)                                 EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(v)                                 The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Act”), the Lender is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act. 
The Borrower shall, promptly following a request by the Lender, provide all
documentation and other information that the Lender requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

23

--------------------------------------------------------------------------------


 

(w)                               The Lender hereby agrees for itself and its
successors and assigns, including any subsequent holder of any Note, that no
claim under this Agreement or under any other Loan Document shall be made
against the General Partner, and that no judgment, order or execution entered in
any suit, action or proceeding, whether legal or equitable, hereunder or on any
other Loan Document shall be obtained or enforced, against the General Partner
or its assets for the purpose of obtaining satisfaction and payment of amounts
owed under this Agreement or any other Loan Document.

 

(X)                               THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of Page Intentionally Left Blank]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

SUSSER PETROLEUM PARTNERS LP, AS BORROWER

 

 

 

 

BY:

SUSSER PARTNERS GP LLC,

 

 

ITS GENERAL PARTNER

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

E.V. Bonner, Jr.

 

Executive Vice President, Secretary and General Counsel

 

Signature Page to Term Loan and Security Agreement

(Susser Petroleum Partners LP)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

By:

/s/ Gary L. Mingle

 

Gary L. Mingle

 

Senior Vice President

 

Signature Page to Term Loan and Security Agreement

(Susser Petroleum Partners LP)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEFINITIONS

 

Account Control Agreement:

 

Each of (a) the Collateral Account Control Agreement dated as of the date hereof
among the Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated and the
Lender, and (b) the Collateral Account Control Agreement dated as of the date
hereof among the Borrower, Bank of America, N.A. and the Lender.

 

 

 

Act:

 

Has the meaning set forth in Section 9(v).

 

 

 

Administrative Agent:

 

The Person acting as Administrative Agent from time to time under and as defined
in the Revolving Credit Agreement.

 

 

 

Affiliate:

 

With respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the Person specified.

 

 

 

Agreement:

 

This Term Loan and Security Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

 

 

 

Applicable Rate:

 

An applicable percentage per annum equal to (a) in the case of a Eurodollar Rate
Loan, 0.25% and (b) in the case of a Base Rate Loan, 0%.

 

 

 

Base Rate:

 

For any day a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as
publicly announced from time to time by the Lender as its “prime rate”, and
(c) the Eurodollar Rate (as set forth in clause (b) of the definition thereof)
plus 1.00%. The “prime rate” is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

 

 

Base Rate Loan:

 

A Loan bearing interest based on the Base Rate.

 

 

 

Borrower:

 

Has the meaning set forth in the preamble hereto.

 

Exhibit A to Term Loan and Security Agreement

(Susser Petroleum Partners LP)

 

1

--------------------------------------------------------------------------------


 

Borrower IPO:

 

An initial registered public offering of the Common Units of the Borrower to the
public pursuant to the Registration Statement which results in the Common Units
of the Borrower being traded on a national securities exchange.

 

 

 

Breakage Costs:

 

Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower (for a reason
other than the failure of the Lender to make any Loan when all conditions to
making such Loan have been met by the Borrower in accordance with the terms
hereof) to prepay, borrow, continue or convert any Eurodollar Rate Loan on a
date or in the amount notified by the Borrower. A certificate of the Lender as
to its costs of funds, losses and expenses incurred shall be conclusive absent
manifest error.

 

 

 

Business Day:

 

Any day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the state where
the Lending Office is located or the State of New York and, if such day relates
to any Eurodollar Rate Loan, means any such day that is also a London Banking
Day.

 

2

--------------------------------------------------------------------------------


 

Cash Equivalents:

 

Any of the following types of investments, to the extent owned by the Borrower
free and clear of all Liens (other than Liens created under the Loan Documents):

 

(a)   readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

(b)   time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is the Lender or (B) is
organized under the laws of the United States of America, any state thereof or
the District of Columbia or is the principal banking subsidiary of a bank
holding company organized under the laws of the United States of America, any
state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;

 

(c)   commercial paper issued by any Person organized under the laws of any
state of the United States of America or any other jurisdiction acceptable to
the Lender, and in each case (i) rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, and with maturities of not more than 24 months from the date of acquisition
thereof or (ii) rated at least “Prime-2” (or the then equivalent grade) by
Moody’s or at least “A-2” (or the then equivalent grade) by S&P, and with
maturities of not more than 90 days from the date of acquisition thereof; and

 

(d)   investments, classified in accordance with GAAP as current assets of the
Borrower, in money market investment programs registered under the Investment
Company Act of 1940, which are administered by financial institutions that have
the highest rating obtainable from either Moody’s or S&P, and the portfolios of
which are limited solely to investments of the character, quality and maturity
described in clauses (a), (b) and (c) of this definition.

 

3

--------------------------------------------------------------------------------


 

Change in Law:

 

The occurrence, after the date of this Agreement, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

 

 

Change of Control:

 

Any of the following events or conditions: (a) the General Partner shall cease
to be the sole general partner of the Borrower; (b) the Guarantor shall cease,
directly or indirectly, to own and control legally and beneficially more than
50% of the Equity Interests in the General Partner or any Person (other than the
Guarantor) shall Control the General Partner; or (c) a “change of control” or
any comparable term under, and as defined in, any indenture, note agreement or
other agreement governing any Qualified Offering that results in an “event of
default” under such Qualified Offering, such Qualified Offering becoming due and
payable before its maturity, or such Qualified Offering being subject to a
repurchase, retirement or redemption right or option (whether or not exercised).

 

 

 

Closing Date:

 

The first date all the conditions precedent in Section 2(a) are satisfied or
waived in accordance with Section 9(d).

 

 

 

Collateral:

 

Each Collateral Account, all assets and property maintained therein and all
other “Collateral” as defined in each Account Control Agreement.

 

 

 

Collateral Account:

 

Each “Collateral Account” as defined in each Account Control Agreement.

 

 

 

Common Units:

 

The common units and subordinated units representing limited partner interests
in the Borrower.

 

 

 

Contractual Obligation:

 

As to any Person, any provision of any security issued by such Person or of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

4

--------------------------------------------------------------------------------


 

Contributing Affiliates:

 

The Guarantor, Susser Petroleum Company and any other Affiliate of the Guarantor
that contributes or otherwise transfers assets to the Borrower or any of its
Subsidiaries, whether on, prior to or after the Closing Date as described in the
Registration Statement.

 

 

 

Contributed Assets:

 

The assets contributed or otherwise transferred by the applicable Contributing
Affiliate to the Borrower or any of its Subsidiaries whether on, prior to or
after the Closing Date, including without limitation the assets contributed by
certain Contributing Affiliates to the Borrower and its Subsidiaries on or prior
to the Closing Date as described in the Registration Statement.

 

 

 

Control:

 

The possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

 

 

 

Debtor Relief Laws:

 

The Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

 

 

Default:

 

Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.

 

 

 

Default Rate:

 

An interest rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if
any, applicable to Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum.

 

 

 

Disposition or Dispose:

 

The sale, transfer, license, lease or other disposition (including any sale and
leaseback transaction) of any property by any Person (or the granting of any
option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

 

 

Dollar or $:

 

The lawful currency of the United States of America.

 

5

--------------------------------------------------------------------------------


 

Environmental Laws:

 

Any and all applicable Federal, state, local, and foreign statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits, licenses or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

 

 

Environmental Liability:

 

Any liability, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties or indemnities), of the
Borrower, any other Loan Party or any of their respective Subsidiaries or any
Contributing Affiliate directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other written consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

 

 

Equity Interests:

 

With respect to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination (provided,
however, that debt securities that are or by their terms may be convertible or
exchangeable into or for Equity Interests shall not constitute Equity Interests
prior to conversion or exchange thereof).

 

 

 

Eurodollar Rate:

 

(a) For any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Lender from time to time) at
approximately 10:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time

 

6

--------------------------------------------------------------------------------


 

 

 

for any reason, the rate per annum determined by the Lender to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by the Lender’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 10:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

 

(b) For any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 10:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Lender to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by the Lender’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

 

 

 

Eurodollar Rate Loan:

 

A Loan bearing interest based on the Eurodollar Rate.

 

 

 

Event of Default:

 

Has the meaning set forth in Section 7.

 

 

 

Federal Funds Rate:

 

For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Lender on such day on such transactions as
determined by the Lender.

 

 

 

FRB:

 

The Board of Governors of the Federal Reserve System of the United States.

 

7

--------------------------------------------------------------------------------


 

GAAP:

 

Generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

 

 

General Partner:

 

Susser Petroleum Partners GP, LLC, a Delaware limited liability company and the
sole general partner of the Borrower.

 

 

 

Governmental Authority:

 

The government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

 

 

Guarantor:

 

Susser Holdings Corporation, a Delaware corporation.

 

 

 

Guaranty:

 

The Guaranty of Collection dated as of the date hereof made by the Guarantor in
favor of (i) the Lender and (ii) the Administrative Agent, for the benefit of
the lenders under the Revolving Credit Agreement, in an amount not to exceed
$180,665,967, as amended, restated, extended, supplemented or otherwise modified
in writing from time to time.

 

 

 

Hazardous Materials:

 

All explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

 

 

 

Indemnitee:

 

Has the meaning set forth in Section 9(i).

 

 

 

Intermediary:

 

Each of Merrill Lynch, Pierce, Fenner & Smith Incorporated and Bank of America,
N.A., in its capacity as “Securities Intermediary” under the applicable Account
Control Agreement.

 

8

--------------------------------------------------------------------------------


 

Interest Period:

 

For a Eurodollar Rate Loan, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one, two, three, six, nine or twelve months thereafter,
as selected by the Borrower in accordance with the terms hereof or such other
period requested by the Borrower and consented to by the Lender; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(b)                                 any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

 

 

 

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

 

 

Laws:

 

Collectively, all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

 

 

 

Lender:

 

Has the meaning set forth in the preamble hereto.

 

 

 

Lending Office:

 

Has the meaning set forth in Section 1(e).

 

9

--------------------------------------------------------------------------------


 

Lien:

 

Any interest in property securing an obligation owed to, or a claim by, a Person
other than the owner of the property, whether such interest is based on the
common law, statute or contract, and whether such obligation or claim is fixed
or contingent, and including but not limited to the lien or security interest
arising from any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, charge, or preference, priority or other security
interest or preferential arrangement in the nature of a security interest. The
term “Lien” shall include any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing.

 

 

 

Loan Documents:

 

This Agreement, the Guaranty, the Notes (if any), the Account Control
Agreements, and each other document executed and delivered in connection with
the granting, attachment and perfection of the Lender’s security interest in the
Collateral.

 

 

 

Loan Parties:

 

The Borrower and the Guarantor.

 

 

 

London Banking Day:

 

Any day on which dealings in Dollar deposits are conducted by and between banks
in the London interbank eurodollar market.

 

 

 

Material Adverse Effect:

 

A material adverse change in, or a material adverse effect on (a)  the
operations, business, properties, liabilities or financial condition of the
Borrower and its Subsidiaries taken as a whole; (b) the ability of any Loan
Party to perform its obligations under the Loan Documents to which it is a
party; or (c) the legality, validity, binding effect or enforceability against
the Borrower or the Guarantor of, or material rights and remedies of the Lender
under, the Loan Documents to which the Borrower or such Guarantor is a party.

 

 

 

Material Contract:

 

(a) The Susser Contribution Agreement and any similar type of agreement relating
to the transfer of the Contributed Assets, (b) all material fuel supply,
marketer and/or distributor agreements, including those listed on Schedule 5.18
to the Revolving Credit Agreement, together with amendments, restatements,
extensions and replacements thereof, (c) the Susser Distribution Contract, the
Susser Omnibus Agreement, and the Susser Transportation Contract together with
amendments, restatements, extensions and replacements thereof, and (d) any other
documents, agreements or instruments (i) to which any the Borrower or any of its
Subsidiaries is a party, and (ii) which, if breached, terminated or cancelled,
could reasonably be expected to have a Material Adverse Effect.

 

10

--------------------------------------------------------------------------------


 

Maturity Date:

 

September 25, 2015; provided, however, that if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

 

 

 

Moody’s:

 

Moody’s Investors Service, Inc. and any successor thereto.

 

 

 

Note:

 

Has the meaning set forth in Section 1(d).

 

 

 

Obligations:

 

All advances to, and debts, liabilities, obligations, covenants and duties of,
any Loan Party arising under any Loan Document or otherwise with respect to the
Loans, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

 

 

Permitted Collateral:

 

Cash Equivalents owned by the Borrower which are held in a Cash Collateral
Account and in which the Lender has a first priority perfected security
interest.

 

 

 

Person:

 

Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity.

 

 

 

Qualified Offering:

 

Has the meaning set forth in the Revolving Credit Agreement.

 

 

 

Registration Statement:

 

That certain Form S-1 Registration Statement No. 333-182276 filed on June 21,
2012 with the SEC with respect to the Common Units, as amended from time to time
through September 10, 2012.

 

 

 

Related Parties:

 

With respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives of such Person and of such Person’s Affiliates.

 

 

 

Required Collateral Amount:

 

Has the meaning set forth in Section 4(f)(ii).

 

11

--------------------------------------------------------------------------------


 

Responsible Officer:

 

With respect to any Person, the chief executive officer, president, chief
financial officer, any executive vice president, treasurer, assistant treasurer
or controller of such Person (or its general partner or other governing body, as
applicable) and, solely for purposes of the delivery of incumbency certificates
pursuant to Section 2(a)(i)(F), the secretary or any assistant secretary of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party or the General Partner on behalf of such Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party or the
General Partner, as applicable, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party or the General
Partner, as applicable.

 

 

 

Revolving Credit Agreement:

 

The Credit Agreement dated as of the date hereof among the Borrower, Bank of
America, N.A., as administrative agent, and the lenders party thereto, as
amended, modified, refinanced or replaced.

 

 

 

S&P:

 

Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

 

 

SEC:

 

The Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions.

 

 

 

Specified Representations:

 

The representations and warranties set forth in Sections 3(a)(i), 3(a)(ii)(B),
3(b)(i), 3(b)(ii)(A), 3(d), 3(f) and 3(g).

 

 

 

Solvent and Solvency:

 

With respect to any Person on any date of determination, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured

 

12

--------------------------------------------------------------------------------


 

 

 

liability.

 

 

 

Stripes:

 

Stripes LLC, a Texas limited liability company.

 

 

 

Subsidiary:

 

With respect to any Person, a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

 

 

Susser Contribution Agreement:

 

The Contribution Agreement dated as of September 25, 2012 among the Borrower,
the General Partner, the Guarantor, Susser Holdings, L.L.C., Stripes and Susser
Petroleum Company, pursuant to which the Guarantor and its subsidiaries,
including Susser Petroleum Company, will contribute to Susser Operating the
Contributed Assets (as defined therein) in exchange for the Guarantor and its
subsidiaries contributing 100% of the Equity Interests of Susser Operating to
the Borrower.

 

 

 

Susser Distribution Contract:

 

The Fuel Distribution Agreement dated as of September 25, 2012 among Susser
Operating, the Guarantor, Stripes and Susser Petroleum Company.

 

 

 

Susser Omnibus Agreement:

 

The Omnibus Agreement, dated as of September 25, 2012 among the Guarantor, the
General Partner and the Borrower.

 

 

 

Susser Operating:

 

Susser Petroleum Operating Company LLC, a Delaware limited liability company and
a wholly owned Subsidiary of the Borrower.

 

 

 

Susser Petroleum Company:

 

Susser Petroleum Company LLC, a Texas limited liability company and a wholly
owned Subsidiary of the Guarantor.

 

 

 

Susser Transportation Contract:

 

The Transportation Agreement dated as of September 25, 2012 among Susser
Petroleum Company, Susser Operating and one or more of Susser Operating’s wholly
owned Subsidiaries.

 

 

 

Transactions:

 

Collectively, the contribution of Contributed Assets on or prior to the Closing
Date, the consummation of the Borrower IPO and the execution and delivery by the
Borrower of the Revolving Credit Agreement and the borrowing of any loans
thereunder on the Closing Date.

 

13

--------------------------------------------------------------------------------


 

Transfer Documents:

 

Collectively, the Susser Contribution Agreement and any other material
documents, agreements and instruments executed by the Borrower, any Subsidiary
thereof or any Contributing Affiliate in connection with the transfer of the
Contributed Assets to the Borrower or any Subsidiary thereof whether on, prior
to or after the Closing Date.

 

 

 

UCC:

 

The Uniform Commercial Code as in effect in the State of New York; provided
that, if perfection or the effect of perfection or non-perfection or the
priority of any security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF PROMISSORY NOTE

 

$[                      ]

 

                               ,            

 

FOR VALUE RECEIVED, the undersigned, SUSSER PETROLEUM PARTNERS LP, a Delaware
limited partnership (the “Borrower”), hereby promises to pay to the order of
BANK OF AMERICA, N.A. (the “Lender”) the principal sum of [                    ]
Dollars ($[                        ]) or, if less, the aggregate unpaid
principal amount of the [Initial] [Subsequent] Loan made by the Lender to the
Borrower pursuant to the Term Loan and Security Agreement dated as of
September 25, 2012 (as it may be amended, restated, extended, supplemented or
otherwise modified from time to time, being hereinafter called the “Agreement”),
between the Borrower and the Lender, on the Maturity Date.  The Borrower further
promises to pay interest on the unpaid principal amount of the Loan evidenced
hereby from time to time at the rates, on the dates, and otherwise as provided
in the Agreement.

 

All payments of principal and interest shall be made to the Lender for its
account in Dollars in immediately available funds at the Lending Office.  If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

 

This promissory note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This promissory note is also
entitled to the benefits of the Guaranty and the other Loan Documents and is
secured by the Collateral.  Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this promissory note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  The [Initial]
[Subsequent] Loan made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this promissory note and
endorse thereon the date, amount and maturity of the [Initial] [Subsequent] Loan
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this promissory note.

 

Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein.

 

Exhibit B to Term Loan Credit Facility

(Susser Petroleum Partners LP)

 

1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

SUSSER PETROLEUM PARTNERS LP, AS BORROWER

 

 

 

 

BY:

SUSSER PARTNERS GP LLC,

 

 

ITS GENERAL PARTNER

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

CERTAIN BORROWER INFORMATION

 

Jurisdiction of Organization:

 

Delaware

Type of Organization:

 

Limited Partnership

Organizational Identification Number:

 

Delaware: 5167601

Location of Chief Executive Office or Sole Place of Business:

 

555 East Airtex Drive, Houston, Texas 77073

 

Schedule I to Term Loan Credit Facility

(Susser Petroleum Partners LP)

 

1

--------------------------------------------------------------------------------